Citation Nr: 0331939	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for the residuals hepatitis C, currently evaluated 
as 10 percent disabling, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to March 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 1999, the veteran filed a claim for service 
connection for the residuals of hepatitis.  A December 1999 
rating action granted service connection for the residuals of 
hepatitis C and assigned a noncompensable evaluation, 
effective March 31, 1999.  In August 2000, the RO granted a 
10 percent evaluation effective April 28, 2000.  In October 
2000, the veteran submitted a notice of disagreement and 
requested an effective date of March 1999 for the assignment 
of the 10 percent rating.  In a November 2002 rating action, 
the RO assigned March 31, 1999 as the effective date of the 
10 percent rating.  This action represents a complete grant 
of the veteran's claim for an earlier effective date and this 
issue is not before the Board for appellate consideration.


REMAND

The veteran claims that he should be granted a higher 
disability evaluation for the residuals of hepatitis C .  The 
veteran was last examined by the VA in 1999.  He has since 
indicated that his hepatitis has increased in severity.  The 
Board finds that a thorough and contemporaneous medical 
examination would be of assistance to the Board in 
adjudicating this claim.   

During the pendency of this appeal, the criteria for 
evaluation of infectious hepatitis at 38 C.F.R. § 4.114, 
Diagnostic Code 7345, were revised effective July 2, 2001.  
A review of the statement of the case reflects that the old 
rating criteria were not included in that document.

Also, in September 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1), which was cited 
in the September 2002 statement of the case and letter from 
the RO, as inconsistent with statutory one-year period 
provided for response in 38 U.S.C.A. § 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed including the notice 
obligations outlined in the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should request VA facility in 
Oakland Park, Florida to furnish copies 
of any medical records pertaining to 
treatment or evaluation of the hepatitis 
C covering the period from February 2002 
to the present.

3.  A VA examination should be conducted  
by a specialist in infectious diseases to 
determine the nature and severity of his 
hepatitis.  All tests deemed to be 
necessary should be performed.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should obtain a detailed clinical 
history.  

The examiner is requested to comment on 
the presence or absence of liver damage, 
gastrointestinal symptoms, associated 
fatigue, anxiety, dietary restriction or 
other therapeutic measures, malaise, and 
anorexia, associated arthralgia, weight 
loss, and hepatomegaly and the duration 
of any incapacitating episodes over the 
prior 12 months.   

4.  Thereafter, the RO should 
readjudicate the issue currently in 
appellate status to include consideration 
of the old rating criteria.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and an opportunity to 
respond. The supplemental statement is to 
include the old criteria for Diagnostic 
Code 7345.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran is advised that failure to report for a scheduled 
VA examination may have adverse consequences including the 
possible denial of his claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




